 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6627
 7        FAX: (415) 436-7234
          casey.boome@usdoj.gov
 8        ryan.rezaei@usdoj.gov

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        )   NO. CR 19-226 RS-2
14                                                    )
            Plaintiff,                                )   STIPULATION AND ORDER DIRECTING THE
15                                                    )   UNITED STATES PROBATION OFFICE TO
            v.                                        )   PREPARE A PRESENTENCE INVESTIGATION
16                                                    )   REPORT ADDRESSING THE DEFENDANT’S
     JEFFREY MCCOY,                                   )   CRIMINAL HISTORY
17                                                    )
                                                      )
18                                                    )
            Defendant.                                )
19                                                    )
                                                      )
20

21

22          Defendant Jeffrey McCoy, by and through his undersigned counsel, Kenneth Wine, and the
23 government, by and through Assistant United States Attorney Casey Boome, hereby stipulate and

24 request that the Court order the United States Probation Office to prepare a Modified Presentence

25 Investigation Report that addresses the criminal history of the defendant Jeffrey McCoy. Such a report

26 will assist the parties in their discussions regarding a possible resolution in the above-captioned

27 //

28 //


     STIP. AND PROPOSED ORDER RE CRIMINAL HISTORY PSR
 1 criminal case. The parties request that this report be prepared within 45 days.

 2          IT IS SO STIPULATED.

 3 DATED: April 8, 2020                                 Respectfully submitted,

 4                                                      DAVID L. ANDERSON
                                                        United States Attorney
 5
                                                            /s/ Casey Boome
 6
                                                        CASEY BOOME
 7                                                      Assistant United States Attorney

 8

 9                                                        /s/ with permission
                                                        KENNETH HOWARD WINE
10                                                      Attorney for Jeffrey McCoy
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. AND PROPOSED ORDER RE CRIMINAL HISTORY PSR
 1                                         ORDER

 2         Based upon the foregoing Stipulation, and good cause appearing therefor, IT IS HEREBY

 3 ORDERED that the United States Probation Office shall prepare a Modified Presentence Investigation

 4 Report that addresses the criminal history of defendant Jeffrey McCoy. The Court requests that the

 5 Probation Office complete the report within 45 days of this Order.

 6

 7

 8   Dated: April 8, 2020                                   HON. RICHARD SEEBORG
                                                            United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER
